Citation Nr: 1509689	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-18 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than June 30, 2010, for service connection of chondrocalcinosis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July to November 1969 and from February to October 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran claimed entitlement to service connection for a right knee disability in October 1976, which was denied by the Board in May 1977.  He requested his claim be reopened in June 1978, which was denied that same month.  These decisions are final.

2.  On June 30, 2010, the RO received the Veteran's request to reopen his claim to service connect a right knee disability, which was ultimately granted in the March 2011 rating with an assigned effective date of June 30, 2010.

3.  There is no other document after the June 1978 decision or prior to June 30, 2010, that can be construed as a claim, formal or informal, for service connection for this disability.


CONCLUSION OF LAW

The criteria for an earlier effective date for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.151, 3.155, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective date

The RO has assigned an effective date of June 30, 2010, for the award of service connection for chondrocalcinosis (originally rated as "right knee condition"), based upon the date of receipt of the Veteran's claim to reopen this claim.  He seeks the assignment of an earlier effective date, contending that it should be in June 1976, because he was diagnosed with chondromalacia patella while in service and subject to medical board proceedings because of it.  Based upon a complete review of the evidence, and for the reasons discussed below, the Board finds that the currently assigned effective date of June 30, 2010, is the earliest effect date assignable for service connection for chondrocalcinosis.

The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2014).  If the grant is based on a claim which has been finally denied and subsequently reopened by the receipt of new and material evidence, the effective date is the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 
38 C.F.R. § 3.400(q), (r) (2014).

A rating decision becomes final if an appeal is not timely perfected.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).  A Board decision is final unless an exception applies.  38 U.S.C.A. §§ 7103,7104(a) (West 2014); 38 C.F.R. §§ 20.1100, 20.1104(a) (2014).  Previous determinations that are final will be accepted as correct in the absence of a collateral attack showing the decision involved clear and unmistakable error (CUE).
38 C.F.R. § 3.105(a) (2014).  

The Veteran does not contend that his earlier claims for service connection are still pending.  The record reveals his October 1976 claim was denied in a Board decision in May 1977.  His June 1978 request to reopen was denied that same month, which the Veteran did not appeal.  These decisions are final.  As indicated above, final determinations will be accepted as correct in the absence of CUE.  When service connection is granted after reopening a claim, the Board is precluded from reaching back to the date of the original claim or claims as possible effective dates.  Sears v. Principi, 16 Vet. App. 244, 248 (2002).  In order for the Veteran to be awarded an effective date based on his earlier claim, he would have to show CUE in the prior denial of that claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  There has been no allegation of CUE here, which much be specifically pled.  Andre v. West, 14 Vet. App. 7 (2000).  As the Board is not deciding a CUE motion, there will be no prejudice to the Veteran if he brings such a motion in the future.  

He has also not alleged that he filed a claim or had an informal communication asserting his entitlement to service connection for a right knee disability prior to his most recent claim, which was received on June 30, 2010.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. §§ 3.1(b), 3.151(a), 3.155 (2014).  Indeed, the only communications memorialized in the file since the June 1978 decision comprise birth and marriage certificates.  

The Veteran's June 2010 request contained relevant service records in support of his claim.  If relevant official service department records, which had not been associated with the claims file when the original decision was made, are later obtained, VA will reconsider the claim on a de novo basis. 38 C.F.R. § 3.156(c)  (2014).  However, the records the Veteran enclosed were already of record and considered in the previous decisions.  Id.

The Veteran argues that he was diagnosed with chondromalacia patella while in service, and that he applied for service connection right after service, which was denied in October 1976.  He argues that he has now been service-connected with the same disability, which has been linked to the injury in service, and that he should be service-connected back to the original claim.  The Veteran is raising an argument based on equity.  Indeed, the Board is quite sympathetic to the Veteran's argument.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Indeed, the effective date of an award based on a reopened claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2014).  There also has not been no specific allegation of CUE in any particular VA decision.  Andre, supra.  Therefore, this appeal for an earlier effective date must be denied.


ORDER

The claim for an effective date earlier than June 30, 2010, for the grant of service connection for chondrocalcinosis is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


